DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	In Sum, the amendments provided in the instant Response to Office Action of 5/3/2021 fail to address the outstanding rejections, and the corresponding arguments are unpersuasive, such that the outstanding rejections are maintained.
	As a matter of bookkeeping, at page 4 of the instant Response, Applicant’s assertion that claims 1-21 are under examination is incorrect as claims 1-20 have been cancelled. Thus only claim 21 is under examination, and is rejected for reasons below. 
	As a preliminary matter, the instant amendments render claim 21 more nebulous; previously the differential motion vector was scaled from sub-pixel to integer representation; now the differential motion vector has an integer value obtained by scaling a value having a sub-pixel representation; Applicant should note that now by amendment the recited value(s) are severed from direct correspondence to resolution.
	At page 6 of the instant Response, Applicant’s Representative seems to contend that Li is directed to motion vector (MV) representation, not the differential motion vector (MVD). However this is given short shrift as the MVD is merely a representation of the MV, such that Li disclosing operations on MV also discloses the same operations on MVD. Contrary to what is asserted by Applicant’s Representative, cited paragraph 0138 of Li makes this clear and discusses MVD resolution and signaling.   
wherein the differential motion vector having the integer value is obtained based on a scaling is performed to a value having a sub-pixel resolution. However, as discussed above, this premise is false, Li discloses use of MVD as recited, and identically discloses the recited amendment at paragraph 0118. (See claims mapping below)
	With regard to the outstanding 112 rejection, as discussed above, the amendments render the features of claim 21 more nebulous and does nothing to address the inconsistencies raised on the matter of transitioning between sub-pixel and pixel resolutions. Further, it is noted that no substantive explanation was provided in the instant Response on page 5, which purports to address the 112 rejection. Consequently, this rejection is maintained.
With regard to the outstanding 101 rejection, some explanation: the recited parser and decoder are supported in the description as either implemented by hardware or software. The software implementation gives rise to the 101 rejection as including non-statutory subject matter, namely software per se. To overcome this rejection, both parser and decoder must be precluded from software implementation. Merely injecting a processor into the (generally) non-limiting preamble does nothing to rectify this issue because this processor preamble amendment does nothing to preclude software implementation of either the parser or decoder. Thus this rejection is maintained.

Claim Interpretation
It is noted that claim 21 recites a parser and decoder, while the specification discusses a parsing unit and a decoding unit; support for the recited parser and decoder are deemed provided by the disclosure of parsing unit and decoding unit, respectively, which as described in the specification may be implemented in hardware by circuitry, or in software. In claim 21, it is presumed that the hardware implementation is meant to be claimed, however, as currently recited, this is not definite, giving rise to a 35 U.S.C. 101 rejection below. As set forth below, further hardware structure recitation is required.

Claim Objections
Claim 21 is objected to because of the following informalities:  a scaling is performed to a value is grammatically incorrect. What seems to be meant is: scaling performed on the value. The claim will be so interpreted for purposes of examination.
Furthermore, in the preamble, it is grammatically unclear if the apparatus or newly added/amended processor use MV resolution scaling.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Namely, as recited in amended claim 21 the integer-pixel resolution would seem to indicate the resolution is an integer resolution, and initially the differential motion vector is defined at this resolution, but subsequently the differential motion vector is defined as having sub-pixel resolution, which is then scaled to be represented by the integer-pixel resolution, raising two inconsistencies: first, the integer-pixel resolution would seem to have to not be a integer resolution, but would have to specify any granularity of resolution, and said recitation is so interpreted to allow for examination; but secondly, the integer-pixel resolution would have to appear to also change over time, from the initial motion vector resolution specification, to a second motion vector resolution to allow for the recited scaling; or in the alternative, the integer resolution information indicates the final scaled resolution. These features are interpreted broadly to allow for examination below, but the recited features are required to be clarified.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the specification makes clear a parsing unit and decoding unit, from which the recited parser and decoder are derived, could be implemented in hardware or software such that the recitation thereof fails to define claim 21 in one of the four statutory categories. 
To overcome this rejection, recitation of structure such as circuitry or (non-transitory) memory loaded with instructions is required, for example, for hardware.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0195562) in view of Zhou (US 2015/0195527).

As a preliminary matter of claim interpretation, Li discloses that decoding and encoding steps/components are symmetric such that recited encoding aspects also apply to decoding. (paragraph 0042)
Regarding claim 21, Li discloses A video decoding apparatus comprising a processor (processor disclosed paragraphs 0152/0154) using motion vector resolution scaling, (Abstract) comprising: a parser (figure 3 shows a device with recited function) configured to extract resolution state information (paragraphs 0010-0012) indicating a resolution of a motion vector is changeable (paragraph 0010 candidate list indicates motion vectors in list may be changed; paragraph 0012 candidate list indicates motion vectors in list may be changed) and integer resolution information indicating whether a resolution of a differential motion vector of a unit image is an integer-pixel resolution (paragraph 0010 candidate list indicates fractional precision and thus not integer precision) from a bitstream; (Figure 3, received from bitstream) and a decoder (Figure 3 shows decoder) configured to wherein the motion vector is derived using a differential motion vector and a predicted motion vector, (paragraph 0138 motion vector MV derived from MV predictor + MVD) wherein, when the resolution state information indicates the resolution of the motion vector is changeable, (this appears to be duplicative from above: paragraph 0010 candidate list indicates motion vectors in list may be changed) the integer resolution information is parsed from the bitstream, (paragraph 0010 candidate list indicates fractional precision and thus not integer precision, received from bitstream-see Figure 3) wherein, when the resolution state information indicates the resolution of motion vector is changeable (paragraph 0010 candidate list indicates motion vectors in list may be changed; paragraph 0012 candidate list indicates motion vectors in list may be changed) and the integer resolution information indicates the resolution of the differential motion vector of the target block is the integer-pixel resolution, (as discussed above this is indefinite; however paragraph 0132 teaches the motion vector is specified as having the sub-pixel motion vector resolution) the decoder is configured to determine the motion vector of the target block based on a differential motion vector having an integer value, (as discussed above this is indefinite; however paragraph 0132 in conjunction with 0138 resolution in list is matched to integer resolution of block, that is to say, the sub-pixel resolution is rounded up to integer precision; as a further possible interpretation, the resolution information may indicate the motion vector is sub-pixel resolution and may also indicate the motion vector is to be rounded to integer precision, this is also disclosed in paragraphs 0132 and 0138) and wherein the differential motion vector having the integer value is obtained based on a scaling is performed to a value having a sub-pixel resolution. (paragraph 0118 MV and corresponding MVD rounded to integer precision, interpreted as the recited scaling from sub-pixel resolution to integer)
While Li discloses obtaining residuals (paragraphs 0051, 0056-0058) and a residual implicates a difference between CU and PU, reconstruction of a target block as recited is not clearly described such that Li fails to identically disclose to reconstruct a target block based on a difference signal between a predicted block and an original block and a motion vector. 
Zhou explicitly teaches motion vector determination involving a target block based on a difference signal between a predicted block and an original block and a motion vector as recited. (paragraph 0003) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teaching of Zhou with Li because Zhou teaches its techniques are to be used for motion vector coding in the context of integer and fractional pixels, (paragraph 0006) and it is well known in the art to express a block as a residual difference between a predicted block/motion vector and an original block to save/conserve memory and bandwidth. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chien (US 2011/0206125) teaches techniques for variable precision pixels and that the same allows for appropriate precision which may prevent use of too many coding bits. (paragraphs 0024, 0102/0103)
Gao (US 2020/0304801) may be considered for disclosing adjusting motion vector precision. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485    


/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485  
July 26, 2021